Name: Council Regulation (EC) No 3058/95 of 22 December 1995 extending into 1996 the application of Regulations (EEC) No 3833/90, (EEC) No 3835/90, (EEC) No 3900/91 and (EC) No 2651/95 applying generalized tariff preferences in respect of certain agricultural products originating in developing countries and amending certain provisions of Regulation (EC) No 3282/94
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  tariff policy;  economic conditions;  trade policy
 Date Published: nan

 No L 326/10 MEN Official Journal of the European Communities 30 . 12 . 95 COUNCIL REGULATION (EC) No 3058/95 of 22 December 1995 extending into 1996 the application of Regulations (EEC) No 3833/90, (EEC ) No 3835/90, (EEC ) No 3900/91 and (EC ) No 2651/95 applying generalized tariff preferences in respect of certain agricultural products originating in developing countries and amending certain provisions of Regulation (EC ) No 3282/94 1996, with the amount of annual preferential imports as provided for in Article 7 and Annex I of Regulation (EC ) No 3833/90 ( 2 ) accordingly being halved; Whereas countries undertaking effective programmes to combat drug production and trafficking should, however, remain entitled to the more favourable arrangements granted them under the previous scheme, HAS ADOPTED THIS REGULATION: Article 1 Regulations (EEC) No 3833/90, (EEC ) No 3835/90 ( 3 ), (EEC ) No 3900/91 ( 4 ), ( EC ) No 3282/94 ( 5 ) and (EC ) No 2651/95 ( 6 ), applying generalized tariff preferences in respect of certain agricultural products originating in developing countries shall apply mutatis mutandis from 1 January 1996 to 30 June 1996 . References in the Regulations mentioned in the first subparagraph to specific dates in 1995 and 1996 shall be taken to refer to the same dates in 1996 and 1997. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas within the context of the United Nations Conference on Trade and Development (Unctad ), the European Community offered to grant tariff preferences on certain agricultural products coming under Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in the offer consists, in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC ) No 3448/93 ( 1 ), of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty; whereas preferential imports of the products concerned should be effected in general without quantitative restrictions; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the Unctad Special Committee on Preferences ; whereas it was there agreed that the objectives of the system of generalized preferences would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period, as an overall review of the system was started in 1990; Whereas the part of the Community's scheme of generalized preferences covering industrial products is the subject of a Regulation applicable for four years and based on the 10-year guidelines adopted by the Community; whereas , in view of the special problems relating to the implementation of the results of the Uruguay Round for the products referred to in this Regulation , it appears unlikely that a Regulation based on the new 10-year guidelines for these products can be envisaged before the middle of 1996 ; whereas, therefore, the current scheme for agricultural products should be temporarily renewed for six months, pending the introduction of a new agricultural scheme on 1 July Article 2 The fixed amounts set out in column 5 of Annex I and the quantities set out in Article 7 ( 2 ) and ( 3 ) of Regulation (EEC ) No 3833/90 shall each be reduced by half. ( 2 ) OJ No L 370, 31 . 12 . 1990, p . 1 . Regulation as last amended by Regulation (EC) No 3282/94 (OJ No L 348 , 31 . 12 . 1994, p . 57). ( 3 ) OJ No L 370, 31 . 12 . 1990, p . 126 . Regulation as last amended by Regulation (EC ) No 3282/94 (OJ No L 348 , 31 . 12. 1994, p. 57). ( 4 ) OJ No L 368 , 31 . 12 . 1990, p . 11 . Regulation as last amended by Regulation (EC ) No 3282/94 (OJ No L 348 , 31 . 12 . 1994, p . 57). ( 5 ) OJ No L 348 , 31 . 12 . 1994, p . 57. Regulation as last amended by Regulation (EC ) No 2651 /95 (OJ No L 273 , 16 . 11 . 1995 , p . 1 ). (') OJ No L 318, 20. 12 . 1993 , p. 18 . ( 6 ) OJ No L 273 , 16. 11 . 1995 , p. 1 . 30 . 12 . 95 FEN Official Journal of the European Communities No L 326/11 Article 4 This Regulation shall enter into force on 1 January 1996 . Article 3 Technical amendments to the annexes to Regulations (EEC ) No 3833/90, (EEC ) No 3835/90, (EEC ) No 3900/91 and (EC) No 3282/94 a-s set out in the Annex to this Regulation. It shall be applicable until 30 June 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1995 . For the Council The President L. ATIENZA SERNA No L 326/12 ENl Official Journal of the European Communities 30 . 12 . 95 ANNEX A. Amendments to the Annexes to Regulation (EEC ) No 3833/90 In Annex I, column 4 against order No 50.0015 :  delete '+ AD S/Z (')' In Annex I, column 4 against order No 50.0025 :  delete '+ AD S/Z (')' In Annex I, column 2 against order No 50.0030 :  for: 'ex 2101 10 11 ',  read: 'ex 2101 1111 ' In Annex I, delete footnote (') In Annex II , column 2 against order No 52.0053 :  for : '0207 31 0207 50 10',  read: '0207 34 0207 36 81 0207 36 85 ' In Annex II, column 4 against order No 52.0053 :  delete '( f)' In Annex II, delete footnote ( f) In Annex II, column 2 against order No 52.0090 :  for: '0208 90 90',  read: '0208 90 60 0208 90 80' In Annex II, column 2 against order No 52.0110 :  for: '0301 91 00',  read: '0301 91 90' In Annex II, column 2 against order No 52.0130 :  for: '0302 11 00',  read: '0302 11 90' In Annex II, column 2 against order No 52.0180:  for: '0303 21 00'.  read: '0303 21 90' In Annex II, column 2 against order No 52.0630 :  for: '0602 99 30 0602 99 45 0602 99 49 0602 99 59 ex 0602 99 70 0602 99 91 ex 0602 99 99 ',  read: '0602 90 30 0602 90 45 0602 90 49 0602 90 59 ex 0602 90 70 0602 90 91 ex 0602 90 99' In Annex II, column 2 against order No 52.0640 :  for : 'ex 0602 99 70 ex 0602 99 99 ',  read: 'ex 0602 90 70 ex 0602 90 99' 30. 12 . 95 | EN Official Journal of the European Communities No L 326/13 In Annex II , column 2 against order No 52.1020 :  for: '0804 40 10',  read : '0804 40 20 0804 40 95 ' In Annex II , column 2 against order No 52.1070:  for : 'ex 0807 10 10',  read : 'ex 0807 11 00' In Annex II , column 2 against order No 52.1140 :  for : '0810 90 10',  read : '0810 50 00' In Annex II, column 3 against order No 52.1200:  for: '0810 9010',  read : '0810 50 00' In Annex II, column 3 against order No 52.1210:  for: '0810 90 10',  read : '0810 50 00' In Annex II, column 3 against order No 52.1220 :  for: '0810 90 10',  read : '0810 50 00' In Annex II , column 3 against order No 52.1250 :  for: '0810 90 10',  read : '0810 50 00' In Annex II , column 2 against order No 52.1360 :  for: ' 0901 40 00',  read : '0901 90 90' In Annex II , columns 2 and 3 against order No 52.1680 :  insert ' 1302 19 05 Vanilla oleoresin' In Annex II , columns 1 to 4:  delete orders Nos 52.2190 to 52.2220 In Annex II, column 2 against order No 52.2230 :  for: ' 1520',  read : ' 1520 00 00' In Annex II, column 2 against order No 52.2300 :  for : ' 1602 90 99',  read : ' 1602 90 41 1602 90 98 ' In Annex II, in the footnote to order No 52.2495 :  for: 'MOB',  read : 'additional specific duty' In Annex II, column 2 against order No 52.2600:  insert ' 1904 20 91 1904 20 95 1904 20 99 ' In Annex II , column 2 against order No 52.2760 :  for : 'ex 2004 90 99 ex 2004 90 99 ex 2004 90 99, No L 326/i4 EN Official Journal of the European Communities 30. 12 . 95  read: 'ex 2004 90 98 ex 2004 90 98 ex 2004 90 98 ' In Annex II, column 2 against order No 52.2770 :  for: '2005 30 00',  read: '2005 90 75 ' In Annex II, column 3 against order No 52.2820 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.2830 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.2840:  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.2870 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.2880 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.2890 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 2 against order No 52.2900:  for: '2008 11 91 ',  read: '2008 11 92 2008 11 94' In Annex II, column 2 against order No 52.2920:  for: '2008 19 91 ',  read: '2008 19 51 2008 19 59' In Annex II, column 3 against order No 52.3140 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.3150 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.3160 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.3170 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.3240 :  for: '0810 90 10',  read: '0810 50 00 ' In Annex II, column 3 against order No 52.3265 :  for: '0810 90 10',  read: '0810 50 00' In Annex II, column 3 against order No 52.3280 :  for: '0810 90 10',  read: '0810 50 00' 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/15 In Annex II, column 3 against order No 52.3390:  for: '0810 90 10'  read : '0810 50 00' In Annex II , column 3 against order No 52.3400:  for: '0810 90 10',  read: '0810 50 00' In Annex II , column 2 against order No 52.3410:  for: 'ex 2009 80 73 ex 2009 80 79 ex 2009 80 73 ex 2009 80 79 ex 2009 80 71 ',  read: '2009 80 73 ex 2009 80 79 2009 80 71 ex 2009 80 79' In Annex II , column 3 against order No 52.3410:  for: '0810 90 10',  read : '0810 50 00' In Annex II , column 3 against order No 52.3420:  for : '0810 90 10',  read: '0810 50 00' In Annex II , column 3 against order No 52.3430:  for: '0810 90 10',  read: '0810 50 00' In Annex II , column 3 against order No 52.3440:  for: '0810 90 10',  read: '0810 50 00' In Annex II , column 3 against order No 52.3450 :  for: '0810 90 10',  read : '0810 50 00' In Annex II, column 2 against order No 52.3510:  for:' ex 2101 10 11 ex 2101 10 19',  read : 'ex 2101 11 11 ex 2101 11 19' In Annex II, column 2 against order No 52.3720:  for: 'ex 2208 90 58 ',  read: 'ex 2208 90 57' In Annex IV, column 2 against order No 57.0095 :  for: '0207 31 0207 50 10',  read: '0207 34 0207 36 81 0207 36 85 ' In Annex IV, column 3 against order No 57.0095 :  delete '( d)' In Annex IV, delete footnote (d ) In Annex IV, column 2 against order No 57.0120:  for: '0210 90 20',  read: '0210 90 21 0210 90 29' No L 326/16 f EN I Official Journal of the European Communities 30 . 12 . 95 In Annex IV, column 2 against order No 57.0290 :  for : ' 0712 10 00 ',  read : '0712 90 05 ' In Annex IV, columns 2 and 3 against order No 57.0420 :  for : '0804 40 10 Avocados, from 1 December to 31 May',  read : '0804 40 Avocados' In Annex IV, columns 1 , 2 and 3 :  delete order No 57.0430 In Annex IV, column 2 against order No 57.0470 :  for : '0807 10 10 0807 10 90',  read : '0807 11 00 0807 19 00 ' In Annex IV, column 2 against order No 57.0490:  for : '0810 90 10',  read : '0810 50 00' In Annex IV, columns 1 , 2 and 3 :  delete order No 57.0770 In Annex IV, column 2 against order No 57.0780 :  for : ' 1520',  read : ' 1520 00 00' In Annex IV, column 2 against order No 57.0810 :  for : ' 1602 90 99 ',  read : ' 1602 90 41 1602 90 98 ' In Annex IV, in footnote 1 :  for : 'MOB',  read : 'additional specific duty' B. Amendments to the Annex to Regulation (EEC ) No 3835/90 In column 2 against order No 58.0095 :  for : '0207 31 0207 50 10',  read: 0207 34 0207 36 81 0207 36 85 ' In column 3 against order No 58.0095 :  delete '( d )' Delete footnote ( d ) In column 2 against order No 58.0290 :  for : ' 0712 10 00',  read : '0712 90 05 ' In columns 2 and 3 against order No 58.0420 :  for : '0804 40 10 Avocados, from 1 December to 31 May ',  read : '0804 40 Avocados ' In columns 1 , 2 and 3 :  delete order No 58.0430 In column 2 against order No 58.0470 :  for : '0807 10 10 0807 10 90',  read: '0807 11 00 0807 19 00 ' 30 . 12 . 95 PEN Official Journal of the European Communities No L 326/17 In column 2 against order No 58.0490 :  for: '0810 90 10 ',  read: '0810 50 00' In columns 1 , 2 and 3 :  delete order No 58.0770 In column 2 against order No 58.0780 :  for : ' 1520 ',  read: ' 1520 00 00' In column 2 against order No 58.0810 :  for : ' 1602 90 99 ',  read : ' 1602 90 41 1602 90 98 ' In footnote 1 :  for : 'MOB'  read : "additional specific duty' C. Amendments to the Annex to Regulation (EEC ) No 3900/91 In column 1 :  for: '0807 10 10 0807 10 90 ',  read : '0807 11 00 0807 19 00 ' Delete ' 1519 ' and the description In column 1 :  for: ' 1520 ',  read : ' 1520 00 00 ' D. Amendments to Annex I to Regulation (EC) No 3282/94 In column 2 against order No 52.0630 :  for: '0602 99 30 0602 99 45 0602 99 49 0602 99 59 ex 0602 99 70 0602 99 91 ex 0602 99 99 ',  read : '0602 90 30 0602 90 45 0602 90 49 0602 90 59 ex 0602 90 70 0602 90 91 ex 0602 90 99 ' In column 2 against order No 52.0640 :  for : 'ex 0602 99 70 ex 0602 99 99 ',  read : 'ex 0602 90 70 ex 0602 90 99 ' In column 2 against order No 52.1020 :  for : '0804 40 10',  read : '0804 40 20 0804 40 95 ' In column 3 against order No 52.3265 :  for : '0810 90 10',  read : '0810 50 00' No L 326/1 8 PEN 30. 12 . 95Official Journal of the European Communities In column 2 against order No ex-52.3410:  for : 'ex 2009 80 73 ',  read : '2009 80 73 ' In columns 2 and 3 against order No ex 52.3410 :  for : 'ex 2009 80 71 Other fruit and vegetable juices, containing added sugar, excluding apricot and peach juice',  read : '2009 80 71 Cherry juice '